COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, * Judges Baker and Annunziata
Argued at Alexandria, Virginia


ZUBAIR AHMAD SALEEM

v.    Record No. 0443-97-4

AFSHAN GHIAS SALEEM, A/K/A
 AFSHAN NOREEN QURESHI
                                            OPINION BY
                              CHIEF JUDGE JOHANNA L. FITZPATRICK
                                         JANUARY 20, 1998
AFSHAN GHIAS SALEEM, A/K/A
 AFSHAN NOREEN QURESHI

v.    Record No. 0444-97-4

ZUBAIR AHMAD SALEEM


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Michael P. McWeeny, Judge

           Lawrence D. Gaughan (Gaughan & Schargorodski,
           on briefs), for Zubair Ahmad Saleem.

           Bruce Richard Eells (John P. Snider;
           Matthews & Snider, on briefs), for Afshan
           Ghias Saleem, a/k/a Afshan Noreen Qureshi.



      These are appeals from a modification of child support

decree entered by the Circuit Court of Fairfax County (trial

court).   Zubair Saleem (husband) contends the trial court erred

in:   (1) applying the support law of New York to determine his

child support obligation for his daughter, Nadia; and (2) failing

to impute income to Afshan Saleem (wife).

      Wife filed a cross-appeal contending the trial court erred

      *
      On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.
in:   (1) determining that the law of Virginia would control the

duration of husband's support obligation; and (2) making findings

of fact that are not supported in the trial record.

                             I. Background

        Husband and wife were married in Pakistan on December 30,

1974.    Three children were born of the marriage:   Nadia, born

March 6, 1980; Seth, born July 10, 1982; and Gibran, born May 28,

1984.    The parties separated, entered into a property settlement

agreement (PSA) on November 13, 1986, and were divorced by final

decree on May 17, 1988.
        The PSA provided for joint legal custody of the children,

with their principal residence from the date of the parties'

separation to May 28, 1991 with wife.    After May 28, 1991, the

principal residence of the parties' two sons would be with

husband.    Husband agreed to pay child support for the three

children while they lived with wife.    The payments would continue

until "the change of residence of [the boys], at which time

[wife] shall be solely responsible for [the daughter's] support

and [husband] shall be solely responsible for [the sons'] support

. . . ."    The child support provision also included the following

language:    "In any event, [husband's] and [wife's] obligation for

child support shall terminate whenever a child dies, reaches the

age of 18 years, or otherwise becomes emancipated, whichever

comes first."

        On August 9, 1988, the parties executed an amendment to the




                                   2
PSA, which was incorporated into the trial court's modification

decree of March 25, 1989.   The amendment changed the principal

residence of all three children to husband and terminated his

child support obligation as of August 15, 1988.   Paragraph two of

the amendment and modification decree contained the following

provision regarding the parties' child support obligations:
          In the event that the principal residence of
          one or two of the children should revert to
          [wife], any provision of said child support
          shall be subject to further agreement by the
          parties, and if no agreement is reached, such
          support shall be determined on the basis of
          the laws of the jurisdiction(s) in which the
          children are residing at that time.


(Emphasis added).

     By order dated February 23, 1996, custody of the parties'

daughter was awarded to wife.   The parties could not reach an

agreement regarding the terms of husband's child support

obligation for Nadia, and wife filed a motion for support,

alleging a change of circumstances.

     Prior to trial, the parties filed a preliminary motion

requesting that the trial court determine which state's law would

apply to the computation of Nadia's support.   In its July 29,

1996 opinion letter, the trial court referred to paragraph two of

the Amendment and found as follows:
          It is clear . . . that the parties
          contemplated the possibility of the children
          being "split" between two jurisdictions and
          on the plain meaning of the language intended
          the law of each jurisdiction to apply to the
          child or children in that jurisdiction.
          Thus, New York law will apply to Nadia and
          Virginia law will apply to the boys.


                                 3
     A hearing regarding child support and visitation was held on

August 19, 1996.   Testimony was presented regarding the

daughter's expenses, wife's employment history, and her recent

efforts to find work.   Wife last worked in 1990, made

approximately $26,000 per year and was asked to resign from this

position as well as from an earlier job.   At the conclusion of

the hearing, the court indicated that it did not think it had

jurisdiction to order child support for the daughter beyond "the

Virginia 18 or 19 rule."
     On December 13, 1996, the trial court entered a final order

regarding child support for the parties' daughter and determined

"pursuant to its letter opinion of July 29, 1996 . . . made part

of the record herein, that New York law shall apply to how child

support is calculated for [the daughter], and that the Virginia

procedure for split custody shall be applied."   The order further

provides:
            Virginia law shall apply to the duration of
            the child support award for all three
            children . . . and . . . this Court is bound
            by the limitations of [Code § 20-124.2(C)] as
            to the period for which child support is
            payable. . . . [T]here was no stipulation
            either in the [Property Settlement] Agreement
            or the Amendment which extends the child
            support obligation ". . . beyond when it
            would otherwise be terminated as provided by
            law." There is therefore no authority to
            vary the provisions of [Code § 20-124.2(C)].


     Additionally, the trial court found "no basis to impute

income to [wife]. . . .    [I]t is not a question of how much.   It

is a question of whether or not it falls under the Brody rule."



                                  4
See Brody v. Brody, 16 Va. App. 647, 432 S.E.2d 20 (1993).         Both

parties appeal this ruling. 1

         II.    Application of New York Child Support Procedure

     Husband initially contends the trial court erred in using

the New York child support formula to establish his support

obligation for Nadia without first establishing the presumptive

amount of support as required by Code § 20-108.1.      We agree.

     "The starting point . . . for determining the child support

obligation of a party, whether initially or at a modification

hearing, is to compute the presumptive amount using the schedule

found in Code § 20-108.2(B)."       Watkinson v. Henley, 13 Va. App.
151, 158, 409 S.E.2d 470, 473 (1991).      In any such proceeding, a

trial court must first determine the presumptive amount of child

support before considering any other factors.       See Richardson v.

Richardson, 12 Va. App. 18, 401 S.E.2d 894 (1991).      One factor

     1
      Wife contends that Rule 5A:18 bars our consideration of
husband's appeal concerning the application of the New York
support law. This contention is without merit. Husband argued
this issue throughout the proceedings, and he specifically noted
the following on the December 13, 1996 decree:

               Objection to calculating child support amount
               for Nadia A. Saleem pursuant to New York law;
               objection to not imputing income to
               Complainant; objection to court's finding
               Defendant's gross monthly income at $7,068.00
               and not allowing any deduction of gross
               amount due to FICA withholdings allowed
               pursuant to New York law or for costs
               incurred in producing income; objection to
               adding $200.00 monthly in extra-ordinary
               medical expenses to Complainant's expenses
               for Nadia A. Saleem.



                                     5
which may be considered in determining whether to deviate from

the established amount is "[a] written agreement between the

parties which includes the amount of child support."   Code

§ 20-108.1(B)(16).
          [A] trial court need not award child support
          in the statutorily presumptive amount if a
          deviation from such an amount is justified.
          However, it must determine the guideline
          amount and then may compare this amount with
          the provisions of the separation agreement.
          If the factors . . . justify an award based
          upon the provisions of the separation
          agreement . . . it may then enter an award in
          the amount provided.


Scott v Scott, 12 Va. App. 1245, 1249, 408 S.E.2d 579, 582

(1991).   See Alexander v. Alexander, 12 Va. App. 691, 406 S.E.2d
666 (1991).

     The trial court had no statutory authority to establish

child support using the law and procedure of a different forum

without following the procedure outlined in Code § 20-108.1.     The

parties' contractual agreement may not confer such authority when

it is not otherwise granted by statute.   A parent's ability to

unilaterally determine the child support amount and the procedure

for arriving at that obligation have been legislatively

curtailed.    Our child support guidelines were enacted by the

General Assembly in furtherance of national policy intended to

"assure that both the child's needs and the parent's ability to

pay are considered in determining the amount of support awards

and to decrease the disparity in . . . awards."    Richardson, 12
Va. App. at 20, 401 S.E.2d at 895.    "The language of the statute



                                  6
reflects the General Assembly's decision to adopt the income

shares model for child support guidelines."     Farley v. Liskey, 12
Va. App. 1, 4, 401 S.E.2d 897, 899 (1991).

     We find no authority for wife's position that the parties

may override the legislative scheme by agreeing to establish a

different process for arriving at the appropriate support amount

or that any error in failing to follow the mandatory procedure

was harmless.   Code § 20-108.1 provides a rebuttable presumption

that the guidelines in Code § 20-108.2 establish the correct

amount of child support.   Code § 20-108.1(B)(16) authorizes a

trial court to deviate from the presumptive guideline amount upon

consideration of "[a] written agreement between the parties which

includes the amount of child support."   However, this variance

provision has limited scope and can be considered only after the

procedure mandated by the statute is followed, that is, only

after a calculation of the presumptive amount is made.
     Additionally, Code § 20-108.1(B)(16) refers to a written

agreement that sets forth a different amount, not a different
process.   Thus, even if the parties specifically agreed to apply

New York law, the New York guidelines could only be used to

suggest an alternate amount of child support.    Once the trial

court determined the presumptive amount under the Virginia

guidelines it could consider whether the New York amount was

authorized by the parties' agreement as a deviation from the




                                 7
guidelines under Code § 20-108.1(B)(16). 2   The trial court erred

in finding that the parties' agreement controlled whether "New

York law shall apply to how child support is calculated for

[Nadia]."

                     III. Duration of Support

     In her cross-appeal, wife argues that once the trial court

used New York law to determine the amount of support for Nadia,

it was also bound to apply New York law to the duration issue.

Her argument is without merit, because the trial court erred in

substituting New York law for the Virginia guidelines.    The

parties' agreement to apply New York law merely supplied an

alternate amount of child support and was relevant only as a

factor under Code § 20-108.1(B)(16).   Since the trial court's

reliance on the child support law of New York was misplaced,

wife's argument to extend that reliance fails.
     Wife also argues that the plain meaning of the amendment

provision that "if no agreement is reached, such support shall be

determined on the basis of the laws of the jurisdiction(s) in

which the children are residing" demonstrates the parties' intent

that all aspects of the relevant jurisdiction's support statutes
     2
      Husband's contention that the agreement is so ambiguous
that it should not be a reason to deviate from the presumptive
amount is without merit. The language demonstrates the parties'
intention that the law of the jurisdiction in which the children
resided at the time would be considered. This agreement is a
factor to which the trial court may refer as a reason to deviate
if it concludes that "application of [the guidelines] would be
unjust or inappropriate." Cooke v. Cooke, 23 Va. App. 60, 63,
474 S.E.2d 159, 160 (1996) (citation omitted).




                                 8
apply, including duration.     While "the court may confirm a

stipulation or agreement of the parties which extends a support

obligation beyond when it would otherwise terminate as provided

by law," Code § 20-124.2(C), we find no evidence to indicate that

husband and wife intended that support for two of the children

would terminate at nineteen while support for the other would

last until twenty-one.      The relevant provision in the Amendment

has no such plain meaning, and the original PSA included the

explicit provision that "[i]n any event, [the parties']

obligation for child support shall terminate whenever a child

dies, reaches the age of 18 years, or otherwise becomes

emancipated, whichever comes first."      The trial court did not err

in applying Virginia law and finding that child support would

continue until the age of nineteen or high school graduation,

whichever first occurs. 3

                         IV. Imputed Income

     Additionally, husband contends the trial court erred in

failing to impute income to wife.       "A trial court has discretion

to impute income to [a party] who is voluntarily unemployed."
Bennett v. Commonwealth, 22 Va. App. 684, 691, 472 S.E.2d 668,

672 (1996).   See Code § 20-108.1(B)(3).      The trial court's

decision not to impute income "will be upheld on appeal unless it

is plainly wrong or unsupported by the evidence."       Bennett, 22
     3
      Because we reverse and remand on the issue of the proper
amount of child support, wife's additional argument regarding the
trial court's record is moot.
9
Va. App. at 691-92, 472 S.E.2d at 672 (citation omitted).     In the

instant case, wife gave uncontradicted testimony that she was

asked to resign from her prior employment and that she has made a

limited effort to obtain work in New York.   The trial court's

decision not to impute income is supported by evidence and was

not an abuse of discretion.    Nonetheless, the question of

imputation must be addressed anew on remand.   Imputation of

income is a factor to be considered in deciding whether to

deviate from the presumptive amount of child support, and "[a]ny

child support award must be based on circumstances existing at

the time the award is made."    Sargent v. Sargent, 20 Va. App.
694, 703, 460 S.E.2d 596, 600 (1995).

     We hold that it was error to award child support based on

New York law without first determining whether the presumptive

amount of support calculated pursuant to the Virginia child

support guidelines was inappropriate.   Additionally, in the

absence of an explicit agreement extending child support, it was

not error to limit the duration of support under Code

§ 20-124.2(C).   Finally, the trial court did not err in refusing

to impute income to wife.   For the foregoing reasons, we affirm

in part, reverse in part, and remand.
                                               Affirmed in part,
                                               reversed in part,
                                               and remanded.




                                 10